NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11865
SJC-11866

  ROBERT MacLAURIN1 & another2    vs.   CITY OF HOLYOKE & others.3

  ROBERT MacLAURIN4 & another5    vs.   CITY OF HOLYOKE & others.6



         Hampden.     September 10, 2015. - August 18, 2016.

 Present:    Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                             Hines, JJ.7


Fire Prevention.    Practice, Civil, Action in nature of
     certiorari.    Administrative Law, Hearing.




     1
       Individually and as president of Sylvan, Inc., trustee of
the 215 Chestnut Street Realty Nominee Trust.
     2
         215 Chestnut Street Realty Nominee Trust.
     3
       Holyoke Fire Department and Chief of Holyoke Fire
Department.
     4
       Individually and as president of Sylvan, Inc., trustee of
the 11 Spring Street Realty Nominee Trust.
     5
         11 Spring Street Realty Nominee Trust.
     6
       Holyoke Fire Department and Chief of Holyoke Fire
Department.
     7
       Justices Spina, Cordy, and Duffly participated in the
deliberation on this case prior to their retirements.
                                                                     2


     Civil actions commenced in the Hampden Division of the
Superior Court Department on April 26, 2012, and May 14, 2012,
respectively.

     After transfer to the Western Division of the Housing Court
Department and consolidation, the case was heard by Robert
Fields, J., on a motion for judgment on the pleadings.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Thomas D. Moore for the plaintiffs.
     Kara Lamb Cunha for the defendants.
     The following submitted briefs for amici curiae:
     Jason R. Ferenc for Greater Holyoke Rental Housing
Association
     Joseph N. Schneiderman for Fire Chiefs Association of
Massachusetts.
     Maura Healey, Attorney General, Benjamin K. Golden,
Assistant Attorney General, Steven P. Rourke, Special Assistant
Attorney General, & Peter Senopoulos for the State Fire Marshal.


    LENK, J.     We are called upon in these consolidated cases to

construe G. L. c. 148, § 26I, the residential sprinkler

provision, one of a number of provisions requiring the

installation of automatic sprinkler systems contained in G. L.

c. 148, the fire prevention act.    The residential sprinkler

provision mandates the installation of automatic sprinklers in

new residential buildings of four or more units, and in such

existing buildings when they are "substantially rehabilitated so

as to constitute the equivalent of new construction."    See G. L.

c. 148, § 26I.
                                                                    3


     In 2006, the plaintiff, Robert MacLaurin,8 purchased the

second of two vacant apartment buildings in the city of Holyoke

(city), which he intended to rehabilitate and return to

occupancy.   As existing residential buildings of four or more

units, the buildings were subject to the residential sprinkler

provision.   MacLaurin contends that the renovations he undertook

on the buildings do not meet the statutory standard triggering

the requirement that sprinklers be installed.   Concluding, to

the contrary, that the two buildings had been substantially

rehabilitated within the meaning of the residential sprinkler

provision, the city's fire chief ordered, without a hearing,

that automatic sprinkler systems be installed in each building.

     The residential sprinkler provision differs from all of the

other automatic sprinkler provisions in the fire prevention act9

in that it contains no statutory right of appeal.   After several

agencies had declined jurisdiction, MacLaurin filed complaints

seeking relief in the nature of certiorari and declaratory

     8
       For convenience, we refer to Robert MacLaurin, both in his
personal capacity and as trustee of both the 215 Chestnut Street
Realty Nominee Trust and the 11 Spring Street Realty Nominee
Trust, as well as the 215 Chestnut Street Realty Nominee Trust
and the 11 Spring Street Realty Nominee Trust themselves, as a
single entity.
     9
       See, e.g., G. L. c. 148, § 26A ("high rise buildings" of
more than seventy feet in height); G. L. c. 148, § 26G
(commercial buildings of more than 7,500 square feet); G. L.
c. 148, § 26G 1/2 ("[n]ightclubs, dance halls, discotheques,
[and] bars" having capacity of at least one hundred); G. L.
c. 148, § 26H ("[l]odging or boarding houses").
                                                                    4


judgment, challenging the orders as arbitrary and capricious.

Following a remand of the consolidated matters for

reconsideration in light of additional facts, which the fire

chief concluded had no effect on his decision, a judge of the

Housing Court affirmed the chief's orders, and this appeal

followed.

    The statutory standard that installation of automatic

sprinklers is necessary only where an existing multi-unit

residential building has been "substantially rehabilitated so as

to constitute the equivalent of new construction" is not defined

in the residential sprinkler provision or anywhere else in the

fire prevention act, and the language does not appear in any

other section of the fire prevention act.   Moreover, there is no

controlling appellate jurisprudence and no applicable Statewide

guidance akin to that which has been developed by entities such

as the automatic sprinkler appeals board, in considering appeals

from the requirement to install sprinklers under other statutory

provisions, all of which do include a statutory right of appeal.

    In construing the meaning of the statutory standard that

installation of automatic sprinklers in existing residential

buildings is required only when a building has been

"substantially rehabilitated so as to constitute the equivalent

of new construction," we therefore turn to fundamental

principles of statutory interpretation.   See, e.g., Boston
                                                                     5


Police Patrolmen's Ass'n v. Boston, 435 Mass. 718, 719-720

(2002).    In doing so, we consider the ordinary meaning of the

words the Legislature used, in conjunction with their

specialized meaning in certain contexts, the course of the

enactment of the automatic sprinkler provisions within the fire

prevention act, as well as the goals the Legislature intended to

achieve.    We conclude that, in order to require the installation

of sprinklers in an existing multi-unit residential building,

the rehabilitation must be so substantial that the physical

structure is rendered "the equivalent of new construction,"

i.e., in essence as good as new.10   Where the rehabilitation is

suitably substantial in this regard, a corollary is that the

cost of installation of automatic sprinklers ordinarily will

approximate the cost of installing sprinklers in a comparable

newly constructed building.

     Although the fire chief's decision states that, after the

modifications were complete, the buildings had been

"substantially rehabilitated so as to constitute the equivalent

of new construction," the decision neither contains any explicit

findings of fact nor sets forth the test used to evaluate the

nature of the work done.    Given this, coupled with the absence


     10
       See, e.g., L. Rosenthal & D. Listokin, New or Rehab:
Striking a New Balance Under California's Affordable Housing
Standards, University of California at Berkeley, Program on
Housing and Urban Policy, Working Paper No. W09-002 (Mar. 2009).
                                                                   6


of controlling authority, the Housing Court judge was not in a

position to ascertain whether the fire chief's interpretation of

G. L. c. 148, § 26I, reasonably reflects the intent and purpose

of the residential sprinkler provision, nor could the judge

have ascertained whether the application of that interpretation

is supported by the facts of record.   Accordingly, no

determination properly could be reached as to whether the

decision was legally erroneous or so devoid of factual support

as to be arbitrary and capricious.   See State Bd. of Retirement

v. Woodward, 446 Mass. 698, 703-704 (2006).   Thus, the judgment

affirming the fire chief's decision must be vacated and, with

the guidance we now provide as to the meaning of "substantially

rehabilitated so as to constitute the equivalent of new

construction," the matter remanded to the chief of the city fire

department for further proceedings consistent with this

opinion.11

     Background and prior proceedings.12   The two vacant

apartment buildings at issue here were built in the late 1800s,

     11
       We acknowledge the amicus briefs submitted by the State
Fire Marshal, the Fire Chiefs Association of Massachusetts, and
the Greater Holyoke Rental Housing Association.
     12
       The facts are taken from apparently undisputed facts in
the parties' briefs, documents in the record, and statements in
the orders and decisions of the fire chief and the Housing
Court. The fire chief's decision does not include express
findings of fact, and because the matters were considered in the
Housing Court on petitions for certiorari, the Housing Court
judge also made no findings of fact.
                                                                  7


of wood frame construction with brick facade.   One, a three-

story building on the corner of Essex and Chestnut Streets, has

a total of twenty apartments on three floors and two commercial

spaces on the ground floor; the other, a four-story building on

the corner of Main and Spring Streets, has a total of thirteen

apartments on four floors and two commercial spaces on the

ground floor.13   Each has sustained fire damage in the past,

including while empty.   MacLaurin purchased both buildings,

which had been boarded and abandoned, with the intent to

rehabilitate them and return them to occupancy.   He obtained

building permits, hired contractors, and undertook the proposed

work;14 each portion of the work, such as electrical and plumbing

modifications, was approved by the relevant city inspectors as

it was completed.

     The city adopted G. L. c. 148, § 26I, a "local option"

     13
       The residential sprinkler provision is applicable to
buildings "occupied in whole or in part for residential
purposes." See G. L. c. 148, § 26I.
     14
       MacLaurin acquired the Essex Street property in July,
2004, and applied for a building permit to "restore and repair
building including walls, floors and ceilings: patch and
replace plaster as needed, and repaint; also reconstruct rear
porches" in November, 2008. The building permit issued in May,
2009.

     MacLaurin acquired the Main Street property in June, 2006,
and applied for a building permit in June, 2007. A building
permit issued in September, 2007, to "restore and repair
building including walls, floors and ceilings: patch and
replace plaster as needed, and repair; also reconstruct rear
porches."
                                                                    8


statute, in February, 1996.15   On its face, the city's general

application form for a building permit requires that a plan for

an automatic sprinkler system be submitted with the application,

and it is undisputed that sprinkler plans,16 and modifications to

one set of plans, were attached to MacLaurin's permit

applications.17   During the course of the several-year period in

which the work was being done, MacLaurin submitted to the

building inspector several reports from licensed structural

engineers stating that the work was not structural, that the

buildings were not being "substantially rehabilitated" within

the meaning of G. L. c. 148, § 26I, and thus that the

requirement for installation of automatic sprinklers had not

been triggered.   When the work was essentially complete,


     15
       A local option statute is applicable only where a
municipality chooses to adopt its provisions. See, e.g., Adams
v. Boston, 461 Mass. 602, 609 (2012), and cases cited; Connors
v. Boston, 430 Mass 31, 37 (1999); 1010 Memorial Dr. Tenants
Corp. v. Fire Chief of Cambridge, 424 Mass. 661, 668 n.4 (1997).
With the exception of high rise buildings, see G. L. c. 148,
§ 26A, the sprinkler provisions in the fire prevention act were
all initially adopted as local option provisions.
     16
       The plans were apparently "sprinkler narrative letters,"
describing a proposed system in general terms and specifying the
types of components that would be used; they were not diagrams
of the floor plans showing where particular components would be
installed, nor were cost estimates provided in connection with
the plans.
     17
       The parties dispute whether the submission of such plans
was a prerequisite for the issuance of building permits, and
whether the fire chief made statements to that effect to
MacLaurin.
                                                                     9


MacLaurin sought inspection by the city in order to determine

what else remained to be done so that certificates of occupancy

could issue.   In February, 2012, the city's building

commissioner, the assistant building commissioner, and a fire

department captain made onsite inspections of each building.

The fire chief then issued orders requiring automatic sprinkler

systems be installed in each building.

     MacLaurin sought review of the fire chief's orders before

the State fire marshal, the State building code appeals board,

and the automatic sprinkler appeals board; each declined to hear

his appeals, citing a lack of jurisdiction.18   MacLaurin then

filed complaints seeking relief in the nature of certiorari,

G. L. c. 249, § 4, and declaratory judgment, in the Superior

Court.    The cases were transferred to the Housing Court on joint

motions of the parties, and then were consolidated.     MacLaurin

claimed, among other things, that the fire chief's 2012 orders

contained significant factual errors, particularly concerning

the scope and nature of the work, such as whether substantial

portions of walls and ceilings had been opened so as to have

facilitated sprinkler installation.   In light of documents

     18
       Although the statute provides no route of appeal for
owners of multi-unit residential buildings if the buildings are
less than seventy feet tall, guidance issued by the State board
of building regulations and standards states, without apparent
basis, that such an owner aggrieved by a decision of a
municipality's fire official may appeal to the State fire
marshal.
                                                                  10


attached to MacLaurin's complaint containing factual information

that apparently had not been before the fire chief, a Housing

Court judge remanded the matter to the city for further

investigation and determination whether automatic sprinklers

were required.   Without conducting a hearing, the fire chief

concluded that the additional documents had no bearing on his

decision that automatic sprinklers were required, and, a few

days after the orders of remand, issued essentially the same

orders as he had previously (2013 orders).

    In March, 2014, the same Housing Court judge who had

ordered the remand conducted a hearing on the fire chief's 2013

orders, and, in July, 2014, the judge issued a decision

affirming the orders that automatic sprinklers must be

installed.   He stated that, "viewed through the lens" of the

deferential standard of review applicable in a petition for

certiorari, the fire chief's determination was not "so devoid of

factual support as to be arbitrary and capricious."   The judge

noted that the fire chief's decisions were not constrained by

any controlling authority, the fire department had inspected the

properties, and the fire chief had reached a conclusion based on

the "extent of the renovation, its costs, and its costs relative

to the overall value of the property; all factors that upon

facts which 'reasonable men might deem proper' to support it"

(citation omitted).   MacLaurin appealed from the Housing Court
                                                                    11


judge's affirmance of the fire chief's orders, and we

transferred the case to this court on our own motion.

    Discussion.   1.   Standard of review.    MacLaurin filed

complaints in the nature of certiorari, G. L. c. 249, § 4, in

the absence of a statutory right of appeal.     The purpose of an

action in the nature of certiorari is "to relieve aggrieved

parties from the injustice arising from errors of law committed

in proceedings affecting their justiciable rights when no other

means of relief are open."   Figgs v. Boston Housing Auth., 469
Mass. 354, 361 (2014), quoting Swan v. Justices of the Superior

Court, 222 Mass. 542, 544 (1916).   The function of judicial

"review in an action in the nature of certiorari is 'to correct

substantial errors of law apparent on the record adversely

affecting material rights.'" MacHenry v. Civil Service Comm'n,

40 Mass. App. Ct. 632, 634 (1996), quoting Commissioners of

Civil Serv. v. Municipal Court of Boston, 369 Mass 84, 90

(1975).   "To obtain certiorari review of an administrative

decision, . . . three elements must be present:    (1) a judicial

or quasi judicial proceeding, (2) from which there is no other

reasonably adequate remedy, and (3) a substantial injury or

injustice arising from the proceeding under review."      Indeck v.

Clients' Sec. Bd., 450 Mass. 379, 385 (2008).    In the
                                                                   12


circumstances, MacLaurin's complaint meets these requirements.19

     Because the fire chief's determination was discretionary, a

reviewing court in these circumstances is limited to determining

whether the decision is legally erroneous or so devoid of

factual support as to be arbitrary and capricious.   State Bd. of

Retirement v. Woodward, 446 Mass. 698, 703-704 (2006);

Massachusetts Bay Transp. Auth. v. Auditor of the Commonwealth,

430 Mass. 783, 790-791 (2000).   See Figgs v. Boston Housing

Auth., supra at 361, quoting Garrity v. Conservation Comm'n of

Hingham, 462 Mass. 779, 792 (2012) (standard of certiorari

review "may vary according to the nature of the action for which

review is sought").   Unlike the ordinary situation in reviewing

an action for relief in the nature of certiorari, however, where

the controlling precedent against which a reviewing court

measures whether a decision is legally erroneous or lacks

relevant factual support is more or less evident, in this case


     19
       Although there was no adjudicatory hearing, the chief's
investigation and written decisions, based on physical
inspection of the premises and written documentation gathered
from multiple sources, including documents submitted by
MacLaurin and city records, were quasi judicial proceedings.
See Frawley v. Police Comm'r of Cambridge, 473 Mass. 716, 726-
727 (2016) (quasi judicial proceeding where city police chief
determined that retired police officer's application for gun
license did not meet statutory standard). See also Hoffer v.
Board of Registration in Med., 461 Mass. 461, 457 (2012). It is
undisputed that the absence of a statutory right of appeal left
MacLaurin with no other route of appeal, and the injury asserted
reaches, at least according to MacLaurin's documents, into
hundreds of thousands of dollars.
                                                                   13


there are no appellate decisions involving the statutory

standard of "substantially rehabilitated so as to constitute the

equivalent of new construction."   Nor are there interpretations

of that standard by any authoritative Statewide body, given the

absence of a statutory avenue of administrative review.     In such

circumstances, deference is to be accorded the fire chief's

decision only if the reviewing court can ascertain whether the

decision comports with apparent statutory purposes.

    2.   Statutory interpretation.   "Our primary duty in

interpreting a statute is 'to effectuate the intent of the

Legislature in enacting it.'"   Wheatley v. Massachusetts

Insurers Insolvency Fund, 456 Mass. 594, 601 (2010), S.C., 465
Mass. 297 (2013), quoting International Org. of Masters v. Woods

Hole, Martha's Vineyard & Nantucket S.S. Auth., 392 Mass. 811,

813 (1984).   In order to determine whether the fire chief's

conclusion that automatic sprinklers must be installed in

MacLaurin's buildings accurately reflects the legislative

purpose and intent, we first must discern the meaning of

"substantially rehabilitated so as to constitute the equivalent

of new construction" within the residential sprinkler provision.

To do so, we begin with the plain language of the provision.

See Local 589, Amalgamated Transit Union v. Massachusetts Bay

Transp. Auth., 392 Mass. 407, 415 (1984), quoting Bronstein v.

Prudential Ins. Co of Am., 390 Mass. 701, 704 (1984)
                                                                    14


("[s]tatutory language is the principal source of insight into

legislative purpose").

    "Words that are not defined in a statute[, as here,] should

be given their usual and accepted meanings," derived "from

sources presumably known to the statute's enactors, such as

their use in other legal contexts and dictionary definitions."

Seidman v. Newton, 452 Mass. 472, 477-478 (2008), quoting

Commonwealth v. Zone Book, Inc., 372 Mass. 366, 369 (1977).    We

interpret the statutory language "according to the intent of the

Legislature ascertained from all its words construed by the

ordinary and approved usage of the language, considered in

connection with the cause of its enactment, the mischief or

imperfection to be remedied and the main object to be

accomplished, to the end that the purpose of its framers may be

effectuated."   Boston Police Patrolmen's Ass'n v. Boston, 435
Mass. 718, 719-720 (2002), quoting O'Brien v. Director of the

Div. of Employment Sec., 393 Mass. 482, 487-488 (1984).

    Because the fire chief appears to have considered the

meaning of "substantially rehabilitated so as to constitute the

equivalent of new construction" of a residential building of

four or more units to be essentially the same as the meaning of

"major alterations" in the context of renovation of an existing

commercial building, G. L. c. 148, § 26G, we also examine the
                                                                15


ordinary meaning of "major alteration."20

     To "rehabilitate" something generally means to return it

from disuse or a poor condition to a useable condition.21

"Alteration," on the other hand, implies a less extensive change

to something already in existence.   See, e.g., The American

Heritage Dictionary of the English Language 55 (3d ed. 1996)

("[t]he condition resulting from altering; modification"; to

alter is "[t]o change or make different; modify"); Webster's

Third New International Dictionary 63 (2002) ("the act or action

     20
       Apparently the only case in the Commonwealth to have
addressed the meaning of the statutory standard in the
residential sprinkler provision is a Superior Court judge's
decision in Iodice vs. Newton, Mass. Superior Ct., No. 971098D
(Middlesex County Oct. 1, 1999) (Iodice). While recognizing
that the "substantially rehabilitated . . ." standard is not
identical to the "major alteration" standard of the commercial
sprinkler provision, the judge concluded there that the
legislative purposes underlying the commercial sprinkler
provision and the residential sprinkler provision are similar,
and that the factors applicable to a determination whether a
commercial building has undergone "major alterations" under the
standard established in Congregation Beth Sholom & Community
Ctr., Inc. v. Building Comm'r of Framingham, 27 Mass. App. Ct.
276, 279 (1989) (Beth Sholom), are equally applicable in
determining whether a residential building of four or more units
has been "substantially rehabilitated as to be the equivalent of
new construction." See discussion of the fire chief's decision,
part 3, infra.
     21
       See The American Heritage Dictionary of the English
Language 1521 (3d ed. 1996) (to rehabilitate is "[t]o restore to
good health or useful life"; "[t]o restore to good condition,
operation, or capacity"); Webster's Third New International
Dictionary 1914 (2002) (rehabilitation is "the restoration of
something damaged or deteriorated to a prior good condition); 8
Oxford English Dictionary 381 (1978) (rehabilitation is "[t]he
action of replacing a thing in, or restoring it to, a previous
condition or status").
                                                                   16


of altering"; "the quality or state of being altered"; to alter

is "to become different in some respect: undergo change usu.

without resulting difference in essential nature"); 1 Oxford

English Dictionary 255 (1978) ("[t]he action of altering or

making some change in a thing"; to alter is "[t]o make [a thing]

otherwise or different in some respect; to make some change in

character, shape, condition, position, quantity, value, etc.

without changing the thing itself for another; to modify, to

change the appearance of").   Cf. 28 C.F.R. § 36.402(b) (2010).

"Major" is defined as "greater in . . . rank, importance, or

interest:   superior"; "notable or conspicuous in effect or

scope"; "the greater. . . of two things, species, etc. that have

a common designation"; "being greater than the rest."    See

Webster's Third New International Dictionary 1363 (2002); 6

Oxford English Dictionary 57 (1978).    See also The American

Heritage Dictionary of the English Language 1084 (3d ed. 1996).

"Substantial" is commonly understood as something "[t]hat is,

constitutes, or involves an essential part, point, or feature;

essential, material"; "of or relating to the main part of

something"; "to a large degree or in the main."    See 10 Oxford

English Dictionary 54-55 (1978); Webster's Third New

International Dictionary 2280 (2002).    See also The American

Heritage Dictionary of the English Language 1791 (3d ed. 1996)

    These differences in common meaning underscore that the
                                                                   17


Legislature did not intend "major alteration" and "substantially

rehabilitated" to be functionally synonymous.   See Commonwealth

v. Williamson, 462 Mass. 676, 679 (2012), quoting Commonwealth

v. Young, 453 Mass. 707, 713 (we "presume, as we must, that the

Legislature intended what the words of the statute say"

[citation omitted]); City Bank & Trust Co. v. Board of Bank

Incorporation, 346 Mass. 29, 31 (1963) ("The distinction between

'may' and 'shall' is not lightly to be held to have been

overlooked in legislation").   Where "different words with

different meaning" are used in different sections of a statute,

see Commonwealth v. Millican, 449 Mass. 298, 301 (2007), citing

Champigny v. Commonwealth, 422 Mass. 249, 252-253 (1996), "they

cannot be construed interchangeably, but must be construed in

relation to one another."   Commonwealth v. Millican, supra.

     Moreover, in electing to use the phrase "substantially

rehabilitated," which is a term of art in certain contexts,22 the


     22
       See Fifth Edition of the Massachusetts State Building
Code (1990), 780 Code Mass. Regs.; User's Guide to the Fifth
Edition, Secretary of the Commonwealth; United States Department
of Housing and Urban Development, Nationally Applicable
Recommended Rehabilitation Provisions (May 1997); United States
Department of Housing and Urban Development, The Status of
Building Regulations for Housing Rehabilitation -- A National
Symposium, at iii, 3, 16-17, 24-25 (Aug. 1995); Boca National
Fire Prevention Code, 1990: Model Building Regulations for the
Protection of Public Health, Safety, and Welfare, National Fire
Prevention Association (9th Ed.) (1990). Cf. Handbook of Injury
and Violence Prevention, 6.4.1.2.2, at 104-105; 6.4.1.3.2, at
105-106 (2007). See also D. Madrzykowksi & R.P. Fleming,
National Fire Sprinkler Association, Review of Sprinkler
                                                                   18


Legislature clearly incorporated a very specific degree of

modification which is considerably more extensive than what is

required to constitute a "major alteration."   In the context of

building construction, the phrase "substantial rehabilitation"

has been used since at least the late 1960s to describe a

building that has been modified so extensively that it has been

rendered essentially "as good as new," with a concomitant

extension of its expected useful life.23   Similar terms are used

by the United States Department of Housing and Urban Development

(HUD) in providing low-cost financing for creation of affordable

housing;24 by State agencies, builders, and housing advocates;25



Systems: Research and Standards, NISTIR 6941, at 16 (rev. Dec.
2002); The Fire Protection Research Foundation, 2013 Cost of
Residential Sprinkler Final Report (Sept. 2013), at 4.
     23
       Section 235(R) of the National Housing Act, 12 U.S.C.
17152, Pub. L. 90-448 (Aug. 1, 1968) (no longer in effect),
defined "substantial rehabilitation" as

     "the improvement of a unit in substandard condition to a
     decent, safe and sanitary level . . . . Units are in
     substandard condition when, while they may be structurally
     sound, they do not provide safe and adequate shelter, and
     in their present condition endanger the health, safety, or
     well-being of the occupants. . . . The defects are either
     so critical or so widespread that the structure should be
     extensively repaired. . . . The rehabilitation should be
     of such scope that, when completed, all the components in
     the house are operable and should not be anticipated to
     require any work or major expense over and above normal
     maintenance for the first one-fourth to one-third of the
     mortgage term."
     24
       See Eidson v. Pierce, 745 F.2d 453, 457, 463 (7th Cir.
1984); Rehabilitation Guidelines 1980, no. 3, Statutory
                                                                 19


and in State26 and Federal tax law,27 rent control law, and

certain historic preservation and environmental laws.28   See

Community For Creative Non-Violence v. Reid, 490 U.S. 730, 739


Guideline for Building Rehabilitation (1980). See, e.g., L.
Weiss, States and Urban Strategies. California's Urban Strategy,
U.S. Department of Housing and Urban Development (Sept. 1980).
See generally, W. Duncan, Substantial Rehabilitation & New
Construction (Springer Science & Business Media, Nov. 11, 2013).
     25
       See D. Listokin & B. Listokin, United States Department
of Housing and Urban Development, Barriers to the Rehabilitation
of Affordable Housing, vol. I, at 19 (May 2001) ("Minor rehab
refers to repairs [activities short of replacements that
maintain the home] and improvements [activities that enhance the
residential structure] of a minor nature, such as replacing or
refinishing cabinets, fixtures, and finishes. Moderate rehab
involves more extensive improvements, such as new wiring and
heating and cooling systems, as well as new cabinets, fixtures,
and finishes. Substantial rehab entails removal of all interior
walls and mechanical equipment and installation of a new space
plan"). See id. at 7 n.7 ("with substantial rehab, the entire
[house] is often gutted").
     26
       See, e.g., Eilbott, P. and W. Kempey, New York City's tax
abatement and exemption program for encouraging housing
rehabilitation, Public Policy 26 (Fall 1978) at 571-597.
     27
       See, e.g., 24 C.F.R. § 235.1206; 24 C.F.R. part 971,
Appendix (no longer in effect); 12 U.S.C. § 1709(k) (2012). See
generally Cheverine & Hayes, Rehabilitation Tax Credit: Does It
Still Provide Incentives?, 10 Va. Tax. Rev. 167 (1990); Ramsey,
Broder, Chiavieollo, Duffly, Dunnels, Larson, Sterling, &
Vernon, The Cranston-Gonzalez National Affordable Housing Act --
An Overview, 28 Real Prop. Prob. & Tr. J. 177 (1993).
     28
       See, e.g., National Historic Preservation Act of 1966, as
codified in 54 U.S.C. §§ 300101, 3060103 ("substantially
altered"); 26 C.F.R. § 1.48 ("qualified rehabilitated
building"); Georgia Trust for Historic Preservation, The
application of building and fire codes to existing buildings
(1985); Tosi v. Boston Rent Control Bd., 13 Mass. App. Ct. 921
(1982) (landlord not entitled to tax exemption for substantial
renovation of rent controlled units because units were not as
good as new after renovation). Cf. St. 1970, c. 842, § 1.
                                                                  20


(1989) quoting National Labor Relations Bd. v. Amax Coal Co.,

453 U.S. 322, 329 (1981) ("It is . . . well established that

'[w]here Congress uses terms that have accumulated settled

meaning under . . . the common law, a court must infer, unless

the statute otherwise dictates, that Congress means to

incorporate the established meaning of these terms'"); G. L.

c. 4, § 6, Third ("Words and phrases shall be construed

according to the common and approved usage of the language; but

technical words and phrases and such others as may have acquired

a peculiar and appropriate meaning in law shall be construed and

understood according to such meaning").   Furthermore, by the

addition of the phrase "so as to constitute the equivalent of

new construction," to modify the term "substantially

rehabilitated," the Legislature emphasized, for those unfamiliar

with the term of art, its intent that, to meet the statutory

standard, an existing residential building must have been

rendered "as good as new."

    That the Legislature intended "substantially rehabilitated

so as to constitute the equivalent of new construction" to mean

something more than a "major alteration" is also apparent in the

structure of the automatic sprinkler provisions within the fire

prevention act, the process of their enactment, and the history

of the enactment of the residential sprinkler provision.

    First, the residential sprinkler provision was enacted on
                                                                  21


January 2, 1990, see St. 1989, c. 642, § 1, eight months after

the Appeals Court's decision in Congregation Beth Sholom &

Community Center, Inc. v. Building Comm'r of Framingham, 27
Mass. App. Ct. 276, 279 (1989) (Beth Sholom), construing the

meaning of "major alteration" under G. L. c. 148, § 26G, with

respect to installation of automatic sprinklers in existing

commercial buildings.29   Thus, when the Legislature was

considering the proper statutory language to describe the extent

of work necessary to require automatic sprinklers in existing


     29
       Like the residential sprinkler provision, the language in
the commercial sprinkler provision establishing when
modifications are sufficiently extensive so as to trigger the
requirement for installation of automatic sprinklers is not
defined in the provision or elsewhere in the fire prevention
act. In concluding that "'major alterations' would include any
work, not repairs, which is 'major' in scope or expenditure, and
which results in changes affecting a substantial portion of the
building," the Appeals Court turned to the several legislative
objectives of the commercial sprinkler provision:

          "The automatic sprinkler requirement . . . is a fire
     safety measure. The Legislature obviously intended . . .
     to give some protection to owners of older buildings
     against the large expense of installing sprinklers. Fire
     safety concerns would predominate, however, when, because
     of certain changes to an older building, imposition of the
     sprinkler requirement would be reasonable. This could
     occur . . . when such significant work is being done to it
     that the extra cost of installing sprinklers would be
     moderate in comparison to the total cost of the work
     contemplated. It would also occur when the physical work
     being done is of such scope that the additional effort
     required to install sprinklers would be substantially less
     than it would have been if the building were intact."

Beth Sholom, supra at 279.
                                                                   22


residential buildings of four or more units, it had before it

the Appeals Court's then recently issued decision defining the

extent of the work that had to be undertaken in order to require

installation of automatic sprinklers in existing commercial

buildings of more than 7,500 square feet.   Yet it chose not to

adopt the "major alteration" language.   See Boehm v. Premier

Ins. Co., 446 Mass. 689, 691 (2006), quoting Selectmen of

Topsfield v. State Racing Comm'n, 324 Mass. 309, 313 (1949)

("[T]he Legislature is presumed 'to know the preexisting law and

the decisions of this court'").

    Second, the structure of the fire prevention act, and the

course of enactment of the various automatic sprinkler

provisions within the fire prevention act, indicate that each

automatic sprinkler provision is applicable to a particular type

of structure, being used for a specific purpose, and is intended

to address the perceived risks of fire in uses of that type.

The provisions expanding the types of buildings in which

automatic sprinklers must be installed were added incrementally

over a period of years, each following a widely publicized,

devastating fire in a building of that type.   The provisions do

not contain the same language, do not reference each other, and

do not incorporate a common set of definitions.

    Consistent generally with the national pattern of automatic
                                                                  23


sprinkler legislation,30 the mandate that automatic sprinklers be

installed in a particular type of structure, being used for a

particular purpose, was extended over time under the fire

prevention act.   The mandate moved from covering larger

structures and more dangerous uses that the Legislature deemed

to create greater risks of harm, to smaller buildings and less

dangerous uses, where fewer lives were perceived as being at

risk.31   At the same time, reflecting the concern that owners of

existing buildings be afforded some protection from prohibitive

     30
       See M. Bromann, The Design and Layout of Fire Sprinkler
Systems 1-8 (2d ed. 2001); R.P. Fleming, National Fire Sprinkler
Association, The Fire Sprinkler Situation in the United States,
(2002); Shelhamer, How Fire Disaster Shaped the Evolution of the
New York City Building Code, International Code Council,
Building Safety Journal, vol. VIII, no. 6 (2010). See also T.
Wieczorek & Perdu, The Debate About Residential Fire Sprinklers,
PM Magazine, vol. 93, no. 7 (International City/County
Management Association, Aug. 2011); The Network for Public
Health Law, Residential Sprinkler Systems: Consideration of
Policy and Litigation Strategies for Reducing Residential Fire
Injuries, Residential Sprinkler Systems, Issue Brief (updated
Dec. 2011); Fire Sprinkler History -- NFSA, NFPA & Tyco, 4 The
Station House 1 (Feb. 2005); The History of the National Fire
Sprinkler Association, http://www.nfsa.org/?page=NFSABIO
[https:/perma.cc/65G4-2NMK]. Cf. Adomeit, The Station Nightclub
Fire and Federal Jurisdictional Reach: The MultiDistrict,
MultiParty, Multiforum Jurisdiction Act of 2002, 25 W. New Eng.
L. Rev. 243 (2003).
     31
       Legislation requiring the installation of automatic
sprinklers first appeared, nationally, in the early 1900s,
following a devastating fire in a clothing factory in New York
in 1911 that resulted in more than one hundred deaths, see,
e.g., Behrens, The Triangle Shirtwaist Company Fire of 1911: A
Lesson in Legislative Manipulation, 62 Tex. L. Rev. 361 (1983),
and is today governed by Federal requirements under the
Occupational Safety and Health Administration. See 29 C.F.R.
§ 1910.159 (1981).
                                                                      24


costs, the Legislature required automatic sprinklers first in

new construction, then in existing buildings, and first in

commercial buildings, where costs are more readily recouped,

then in larger residential buildings.32

     Under the fire prevention act, automatic sprinklers were

first required in 1972, in new high rise buildings throughout

the Commonwealth, for buildings built after March 1, 1974.      See

G. L. c. 148, § 26A; St. 1973, c. 395, § 1.33    In 1982, following

a deadly fire in Fall River,34 the commercial sprinkler

provision, applicable to new nonresidential buildings of more

than 7,500 square feet, and existing such buildings when they

underwent "major alterations," was adopted.     See St. 1982,

c. 545, § 1.35   In 1986, following a rooming house fire that


     32
       In the past several years, bills to extend the automatic
sprinkler requirement to new one- and two-family buildings have
been introduced several times, but have not been released from
committee. See, e.g., 2015 House Doc. No. 3475.
     33
       This provision was enacted following a fire in a luxury
high rise hotel that killed nine firefighters.
     34
       See A Monumental Tribute: Notre Dame's WWI Statue
Survived Fire, Herald News, Aug. 2, 2009; Fire Destroys Landmark
Church, N.Y. Times, May 12, 1982.
     35
       Although initially a local option provision, in 2009 the
commercial sprinkler provision became a Statewide mandate. See
St. 2008, c. 508, § 1. While the revised language eliminated
most of the waiver provisions that had been added to it, see St.
1986, c. 284, § 1; St. 1986, c. 526; G. L. c. 148, § 26G, fourth
par.; St. 1989, c. 416, § 2, the provision for waivers or
reasonable alternatives in buildings having "architectural or
historical significance" was retained. See St. 2008, c. 508,
                                                                   25


resulted in multiple deaths, sprinklers were required in new and

existing lodging and rooming houses.    See G. L. c. 148, § 26H.

Again in 1986, after a major fire in the Prudential Center in

Boston, sprinklers were required in existing, and not just new,

high rise buildings across the Commonwealth, G. L. c. 148,

§ 26A 1/2, with a ten-year phase-in period.    St. 1986, c. 633,

§ 2.    In 1989, the lodging house sprinkler provision of G. L.

c. 148, § 26H, was modified to include a five-year phase-in

period after a municipality adopted it, St. 1989 c. 330, and,

separately, to contain a statutory right of appeal.    St. 1989,

c. 557, § 2.    One week after the then Governor signed the

provision adding the phase-in period, a lodging house fire in

Lynn resulted in numerous fatalities.    After unsuccessful

efforts to repeal the phase-in period,36 the residential

sprinkler provision was enacted.    Explicitly incorporating

lodging and rooming houses, already covered by the provisions of

G. L. c. 148, § 26H, amongst an enumerated list of residential

buildings, it became effective on January 2, 1990, less than six

months after the fire in Lynn.    See G. L. c. 148, § 26I;

St. 1989, c. 642, § 1.



§ 1.
       36
       See Task Force, State House News Service (Aug. 21, 1989);
Coakely, New Law Diluted Sprinkler Regulation, Boston Globe,
Aug. 10, 1989; Preventable Deaths in Lynn, Boston Globe,
Editorial, Aug. 15, 1989.
                                                                  26


     The language of the residential sprinkler provision has

remained virtually unchanged since its enactment.   For

municipalities choosing to adopt it, the provision requires

sprinklers in a wide variety of buildings:37   new multi-unit

residential apartment buildings of more than four units; new

residential buildings such as fraternities, dormitories, hotels,

motels, and group homes; and existing buildings of these types

if they are substantially rehabilitated so as to constitute the

equivalent of new construction.   Unlike any other provision of

the fire prevention act, the residential sprinkler provision did

not include a phase-in period immediately following its

enactment, and does not afford a statutory right of appeal.

Also unlike the other sprinkler provisions, it does not contain

any mechanism for waivers, alternatives, or acceptable

modifications to the sprinkler requirement.

     37
       "In a city, town or district which accepts the provisions
of this section, any building hereafter constructed or hereafter
substantially rehabilitated so as to constitute the equivalent
of new construction and occupied in whole or in part for
residential purposes and containing not less than four dwelling
units including, but not limited to, lodging houses, boarding
houses, fraternity houses, dormitories, apartments, townhouses,
condominiums, hotels, motels and group residences, shall be
equipped with an approved system of automatic sprinklers in
accordance with the provisions of the state building code. In
the event that adequate water supply is not available, the head
of the fire department shall permit the installation of such
other fire suppressant systems as are prescribed by the state
building code in lieu of automatic sprinklers. Owners of
buildings with approved and properly maintained installations
may be eligible for a rate reduction on fire insurance." G. L.
c. 148, § 26I.
                                                                  27


    Finally, in 2004, following a widely publicized fire with

multiple fatalities at a Rhode Island nightclub, sprinklers were

required to be retrofitted in existing nightclubs, bars,

discotheque and dance halls, and other places designed or used

for "similar entertainment purposes" with a capacity of more

than one hundred people.   See G. L. c. 148, § 26G 1/2; St. 2004,

c. 304, § 5.   This legislation effectively created a retrofit

requirement for small establishments, because larger such venues

already were required to have sprinklers under the terms of the

commercial sprinkler provision.   Certain uses of structures

within this category -- "a house of worship, restaurant, lecture

hall, auditorium, state or local government building,

educational function facility, or other similar place of

assembly" -- were apparently perceived as being less dangerous

and were exempted from the sprinkler requirement.   G. L. c. 148,

§ 26G 1/2, fourth par.

    While phase-in provisions were adopted for other types of

existing buildings, only the commercial sprinkler provision and

the residential sprinkler provision contain a two-part standard

requiring automatic sprinklers in new buildings and when a

certain level of modification is made to an existing structure,

reflecting their shared legislative objective of enhancing fire

safety, while at the same time affording protection to owners of

existing buildings.   By requiring the installation only when
                                                                  28


building modifications are of a specific order of magnitude (a

"major alteration" or "substantially rehabilitated so as to

constitute the equivalent of new construction"), owners of such

existing buildings are spared the significant costs of sprinkler

installation when performing what amounts to ordinary, even if

costly, upkeep of their buildings.

     At the same time, however, the differences in statutory

language, and the Legislature's recognition of the varying

degrees of dangerousness amongst different types of buildings,

indicate the legislative intent to impose distinct thresholds

for requiring installation of sprinklers in existing qualifying

commercial buildings38 rather than in existing qualifying


     38
       Large existing commercial buildings may present the risks
inherent in a "funnel effect," where many people try to reach
few exits through narrow corridors or doorways. In addition,
certain aspects of the construction of many commercial
buildings, such as open ducts that are used for heating and
cooling systems, allow fire to spread rapidly throughout the
building. By the same token, however, the costs of sprinkler
installation may be significantly lower in such a building than
in an older residential building, because the large open spaces
and construction techniques such as dropped ceilings tend to
facilitate installation. See D. Madrzykowksi & R.P. Fleming,
Review of Residential Sprinkler Systems: Research and
Standards, NISTIR 6941 (rev. Dec. 2002). See also M. Bromann,
The Design and Layout of Fire Sprinkler Systems, at 15 (2d ed.
2001).

     Similarly, studies have shown that the use of modern
construction materials in new residential buildings has resulted
in fires that combust and spread much more quickly than in older
structures, because of the more volatile nature of the materials
used. Older residential buildings, on the other hand, tend to
be built of materials such as stone, brick, and plaster, which
                                                                 29


residential buildings.   Accordingly, establishing that an

existing residential building has undergone modifications

significant enough to qualify as "major alterations" is not

sufficient to show that the building has been substantially

rehabilitated so as to constitute the equivalent of new

construction.

    We conclude that the residential sprinkler standard under

G. L. c. 148, § 26I, is satisfied when rehabilitative work is so

extensive that the building itself, considered as a whole, has

been rendered "the equivalent of new construction," whether in

terms of the materials and construction techniques used, the

building's systems, its market value, its expected future useful

life, or other comparable measures of equivalence to new

construction.   See United States Department of Housing and Urban

Development, Nationally Applicable Recommended Rehabilitation

Provisions (May 1997).   This understanding of the statutory

standard is consistent with the dual legislative purposes of

enhancing fire safety and protecting property owners of existing

residential buildings from the disproportionate costs of

automatic sprinkler installation when attempting to perform


are fire-retardant. Likewise, while newer residential buildings
often have air conditioning ducts that allow fire to spread
rapidly, older residential buildings generally do not. See
Roman, New Fires, New Tactics, National Fire Protection
Association Journal (Dec. 29, 2014). Thus, the need for
sprinklers in a new residential building may be greater than in
an older one.
                                                                    30


desirable ordinary repairs and maintenance, even if extensive in

nature, to retain a building in a habitable condition.39     See,

e.g., 1010 Memorial Dr. Tenants Corp. v. Fire Chief of Cambridge

& another, 424 Mass. 661, 664-665 (1997).   This, in turn,

furthers the ancillary goals of retaining and adding to existing

housing stock, as well as avoiding an increase in abandoned

residential buildings,40 which themselves present an increased

risk of fire.

     3.   Fire chief's decisions.   With this standard in mind, we

examine the fire chief's decisions to ascertain whether they

comport with the statutory objectives.   Here, in reaching his

determination that MacLaurin's buildings had been substantially

     39
        See Bukowksi & Babrauskas, Developing Rational,
Performance-based Fire Safety Requirements in Model Building
Codes, Fire and Materials, vol. 18, at 173, 176, 180-181 (1994);
D. Madrzykowski & R.P. Fleming, Review of Residential Sprinkler
Systems: Research and Standards, National Fire Sprinkler
Association, NISTIR 6941, at 5, 16 (rev. Dec. 2002). See also
R.P. Fleming, The Fire Sprinkler Situation in the United States
(2012).
     40
       In 1983, then Governor Michael Dukakis announced that
homelessness was his highest social service priority, pointing
to estimates that Massachusetts had somewhere between 5,000 to
10,000 homeless residents. Among other initiatives during his
term in office, public assistance requirements were amended so
that homeless persons could receive benefits, the Legislature
enacted a stringent condominium conversion law requiring four
years' notification to tenants, and funding was obtained to
create thousands of new and rehabilitated housing units for low
income residents. See J. Alter, S. Doherty, N. Finke Greenbert,
S. Agrest, V.E. Smith, G. Raine, Homelessness in America,
Newsweek, Jan. 2, 1984, at 12-13, in Housing the Homeless, J.
Erickson and C. Wilhelm, eds. (Rutgers, 1986), republished with
a new introduction by J. Erickson (2012).
                                                                    31


rehabilitated so as to be the equivalent of new construction,

the chief stated that he looked to decisions of the automatic

sprinkler appeals board (construing G. L. c. 148, § 26G), and to

provisions in the State building code.    While the decisions do

not state so explicitly, they suggest the fire chief's

familiarity with Beth Sholom, supra at 279, the only appellate

decision to have construed the "major alteration" standard in

the commercial sprinkler provision, requiring installation of

sprinklers in existing commercial buildings of more than 7,500

square feet whenever construction is extensive enough to be a

"major alteration."   The chief also appears to have been

cognizant of a 1999 Superior Court judge's decision construing

the residential sprinkler provision.     See note 20, supra.

     The fire chief, however, did not rely expressly on any

identified interpretation of the statutory standard, nor did he

set forth such an interpretation.41    If anything, the decisions

suggest rather that the "major alteration" and "substantially

rehabilitated so as to constitute the equivalent of new


     41
       The February, 2012 (Main Street), and March, 2012 (Essex
Street), orders generally relied on the same factors: reported
observations from the inspections in February, 2012; various
municipal records, including fire department records; and
documents that had been submitted by MacLaurin to the building
inspector during the course of construction. In the 2013
orders, the fire chief noted also that he had sought guidance in
decisions of the automatic sprinkler appeals board and the State
building code, both with reference to the commercial sprinkler
provision.
                                                                  32


construction" standards were viewed as functionally equivalent.

The decisions neither make clear what facts the fire chief found

and applied, nor how he weighed their relative importance.42

While expressing some skepticism as to the validity of

MacLaurin's total project cost and sprinkler installation

estimates, the decisions do not reflect any assessment of the

relative costs of sprinkler installation compared with total

project costs,43 a factor that is identified in both Beth Sholom,


     42
       The fire chief stated, without discussion, that the work
included upgrades to "all major systems" (plumbing, electrical,
and gas); that each building, which had sustained previous fire
damage, was of a "balloon" construction with a wooden frame that
would allow a fire to move rapidly between floors; that the
actual work undertaken would have facilitated the installation
of automatic sprinklers; and that, at least as to Essex Street,
MacLaurin had submitted automatic sprinkler plans in conjunction
with his initial applications for building permits. The chief
commented that he viewed the submission of these plans as an
indication that, from its inception, MacLaurin had considered
the project to be a substantial rehabilitation (a view MacLaurin
disputes).
     43
       While the fire chief stated that he considered the cost
of the projects, the particular work involved, and the relative
cost of sprinklers in each building, his 2012 orders questioned
the accuracy of MacLaurin's claimed total project costs of
$207,062 (Essex Street) and $178,353 (later adjusted to
$186,851) (Main Street), and of his projected costs to install
automatic sprinklers of $124,800 (Essex Street) and $133,700
(Main Street), suggesting that the total project costs were too
low and the sprinkler installation estimates were too high. The
fire chief did not provide alternative figures.

     The 2013 orders adopted MacLaurin's figures without
comment, and did not address the costs of sprinkler
installation. Those orders contain no discussion of the costs
of sprinklers, other than a comment that the costs of
installation would have been "substantially less" had sprinklers
                                                                  33


supra at 279, and Iodice vs. Newton, Mass. Superior Ct., No.

971098D (Middlesex County Oct. 1, 1999) (Iodice), as being

relevant to the determination whether work undertaken is a

"major alteration."   Further, nothing in the decisions indicates

consideration of the dual statutory objectives, and whether the

modifications undertaken were so substantial that they

constituted "the equivalent of new construction."

     The difficulty of judicial review is enhanced by the

absence of express findings of fact as to key points, certain of

which MacLaurin disputes.   For example, in addition to the

record being unclear as to what the project costs and sprinkler

installation cost estimates were determined to be, the record is

at least as unclear as to specific aspects of the scope and

nature of the actual physical work performed.   Significantly,

given its importance relative to the costs and difficulty of

automatic sprinkler installation, the fire chief made no

findings as to the contested issue of the extent of the walls

and ceilings that were opened, replaced, or repaired by being

covered with gypsum board.44



been installed when the permits issued. The only discussion of
costs in the 2013 orders compares the total project costs with
the (extremely low) assessed values of the buildings.
     44
       In particular, as to the Essex Street building, the fire
chief noted that "substantial portions of both walls and
ceilings throughout the entire building were opened up," a point
that MacLaurin disputes as incorrect and inconsistent with
                                                                    34


    In light of the foregoing, the Housing Court judge was not

in a position to review the fire chief's decisions under G. L.

c. 148, § 26I, and a remand for further proceedings, with the

guidance we provide, is necessary.   On remand, after taking such

additional evidence as may be appropriate, and applying the

standard we have identified, the fire chief should clearly

determine and identify the particular facts on which he bases

his conclusion whether the rehabilitative work undertaken on

each building was so substantial as to be the equivalent of new

construction.

    4.   Whether a hearing was required.    MacLaurin also argues

that the fire chief acted arbitrarily and capriciously in

failing to conduct an evidentiary hearing in order to allow him

to present evidence and be heard.    MacLaurin contends that such

a hearing was necessary to establish an acceptable record for

review on appeal, based on written findings of fact and a

clearly articulated rationale for the decision made.   He

maintains as well that an evidentiary hearing is

constitutionally mandated before an order may issue requiring a

residential property owner to pay for a potentially cost

prohibitive sprinkler system, and that the decision to require


documentation for the project. Moreover, with respect to the
Main Street building, as to which the fire chief also concluded
that sprinkler installation would have been facilitated by
virtue of the work done there, the record does not reflect any
mention of walls or ceilings being similarly "opened up."
                                                                  35


installation of automatic sprinklers without a hearing was a

violation of his due process rights.

     As noted, the residential sprinkler provision is the only

section of the fire prevention act requiring the installation of

automatic sprinklers that does not contain language affording a

statutory right of appeal.45   In support of his contention that a

hearing was constitutionally mandated, MacLaurin points to the

Appeals Court's decision in Yerardi's Moody St. Restaurant &

Lounge v. Selectmen of Randolph, 19 Mass. App. Ct. 296, 302-304

(1985) (Yerardi's), citing Milligan v. Board of Registration in

Pharmacy, 348 Mass. 491, 495-496 (1965) (Milligan).   In the

Yerardi's case, citing Konstantopoulos v. Whately, 384 Mass.
123, 132 (1981), the court held that a restaurant owner was

entitled to a hearing when a city board denied his application

for a later closing hour, which had been permitted to other

nearby restaurants, even though the licensing statute contained

no right to a hearing after the denial of a request to expand

closing hours.46   Without determining whether the denial of an


     45
       Amendments to the residential sprinkler provision that
would provide a statutory right of appeal have been introduced a
number of times; none have come to a vote. See, e.g., 2015
House Doc. No. 2143; 2013 House Doc. No. 982.
     46
       As here, other provisions of the statute applicable in
Yerardi's Moody St. Restaurant & Lounge v. Selectmen of
Randolph, 19 Mass. App. Ct. 296, 299-300 (1985), such as an
order to reduce licensed operating hours, did provide a right to
a hearing.
                                                                  36


extension of licensing hours was of constitutional dimension,

the court in the Yerardi's case concluded that the aggrieved

restaurant owner was nonetheless entitled to notice and a

hearing under a long-standing common law "ethic that pervades

our legal system" "where government exerts power upon an

individual in a matter of consequence."   Yerardi's, supra at

303, citing Milligan, supra.

     The situation here is, to some extent, similar, and we need

not reach the question whether the fire chief's decision was of

constitutional dimension to conclude that, in the circumstances

here, a hearing would have been appropriate.47   There was no


     47
       Consideration might well have been given to holding such
a hearing early in the project, when adjustments could be made
most cost-effectively, or another form of fire prevention system
instead deemed sufficient, the types of resolutions that the
automatic sprinkler appeals board is authorized to make. See
discussions in Iodice, supra, and Beth Sholom, supra. We note
that many of the factors relied upon to determine that
sprinklers are necessary in this case (the age of the buildings,
the type of construction, the history of a previous fire) were
known when the building permits issued. A hearing early in the
process might have allowed resolution of material factual
questions, such as the extent and scope of the project
(particularly the extent to which walls and ceilings would be
replaced) and the cost of installation of a particular sprinkler
system, which are of significance in determining whether
sprinklers are required.

     Here, for example, an expert report indicated some
question, with respect to the Main Street building and its
connection to the street, as to whether water pressure from the
street would be adequate in the building to support a sprinkler
system. Were the water supply thereby inadequate, MacLaurin
might be statutorily exempt from any requirement to install
sprinklers. See G. L. c. 148, § 26I.
                                                                   37


controlling decisional authority as to the applicable standard,

key facts were in dispute, and there is no statutory avenue for

review.   The fire chief's orders clearly "exert[ed] power upon

an individual in a matter of consequence."     Yerardi's, supra at

303, citing Milligan, supra at 495-496.    While determinations

such as these are made in the exercise of discretion, that

discretion is not unlimited.   "[B]esides the unreviewable

elements in [such] decisions, there are other elements

submissible to the test of elementary justice that is invoked by

the words 'arbitrary or capricious.'"     Id. at 301.   In these

particular circumstances, an appropriate opportunity for

MacLaurin to be heard was warranted.

    Conclusion.   The matter is remanded to the Housing Court

for entry of an order vacating the judgment affirming the fire

chief's determination that automatic sprinklers are required in

the buildings at 213-215 Chestnut Street/108-116 Essex Street

and 268-272 Main Street/11 Spring Street, and remanding the

matter to the Holyoke fire department.    On remand, the head of

the fire department shall consider anew, consistent with this

opinion and after evaluation of the existing record and such

additional information as may be submitted by either party,

whether the properties have been substantially rehabilitated

within the meaning of G. L. c. 148, § 26I, so as to require the

installation of automatic sprinkler systems.    Thereafter, if
                                                               38


necessary, further proceedings consistent with this opinion will

be had in the Housing Court.

                                   So ordered.